DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6 and 14 are objected to because of the following informalities:  in line 1 of claims 6 and 14, “a” should be changed to “an” for correcting minor grammatical errors.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 8, 9, 11, 14, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biatek (US 2020/0267411).
Regarding claim 1, Biatek discloses a method for video decoding in a decoder (paragraph [105], fig.3, Biatek discloses a decoder for decoding video data), comprising: 
decoding prediction information for a current picture that is a part of a coded video sequence (paragraph [136], in fig.5A, Biatek discloses the decoding of the base layer data BL[k] in that a current picture or a current 360 degree omnidirectional image is decoded by the decoding module D, wherein the prediction information is also decoded to include the residue or residual information that comprises motion information from a sequence of images and sent to the prediction module P, and also in fig.5A, in paragraph [140], Biatek discloses the enhancement layer EL are decoded by the decoding module D, 
reconstructing one of the plurality of sub-pictures based on one or more layers associated with the one of the plurality of sub-pictures (paragraph [106], fig.3, Biatek discloses the encoded base layers BL[1] and BL[2] are decoded in a decoder embodiment for decoding the first and second views that are extracted from the 360 degree video image, and paragraph [107], Biatek discloses the enhancement layer EL is reconstructed from the information provided from the projection of the rebuilt images of the base layers for providing a geometric projection of the 360 degree video image, thus reconstructing the plurality of sub-pictures based on the base layers and the enhancement layers of the 360 degree video images, and paragraph [108], Biatek discloses the decoding of the enhancement layer EL and the rebuilding or reconstruction of the sequence of 360 degree video images), 
wherein the plurality of sub-pictures includes (i) a first sub-picture that is associated with a first number of layers (paragraph [69], Biatek discloses that the 360 degree video image has plural views or 
Regarding claim 3, Biatek discloses wherein the first sub-picture and the second sub-picture are associated with a same independent layer or dependent layer (paragraph [69], Biatek discloses that the 360 degree video image has plural views or sub-pictures that can occupy the omnidirectional image in that each sub-picture represents a region of the 360 degree video image view of the current picture or image in a sequence of images, and paragraph [73], Biatek discloses that a first and second views are extracted from the 360 degree video image for encoding base layers BL[1] and BL[2], thus the first sub-picture or the first view of the 360 degree video image is associated with a first base layer BL[1]; paragraph [106], Biatek discloses the decoding of the base layers of the 360 degree video image and paragraph [108], Biatek discloses the decoding of the enhancement layer of the 360 degree video image). 
Regarding claim 6, Biatek discloses wherein the first sub-picture is associated with an independent layer and a dependent layer (paragraph [106], fig.3, Biatek discloses the encoded base layers BL[1] and BL[2] are decoded in a decoder embodiment for decoding the first and second views that 
Regarding claim 8, Biatek discloses wherein the plurality of sub-pictures includes a third sub-picture that is associated with a layer of the first sub-picture of the plurality of pictures (paragraph [154], Biatek discloses that the receiver can be adapted to decode the current zone of the 360 degree image viewed by a user, wherein paragraph [155], Biatek discloses that the viewing zone ZV is shown in fig.6A, in that the viewing zone ZV has sub-picture regions TE4, TE5, TE7 and TE8 to be decoded from the base layer, and that the viewing zone ZV is also a sub-picture region of the 360 degree image, thus there are multiple sub-picture regions that can include a first, second, third sub-picture, etc.), and a region corresponding to the first sub-picture includes a region corresponding to the third sub-picture (paragraph [154], Biatek discloses that the receiver can be adapted to decode the current zone of the 360 degree image viewed by a user, wherein paragraph [155], Biatek discloses that the viewing zone ZV is shown in fig.6A, in that the viewing zone ZV has sub-picture regions TE4, TE5, TE7 and TE8 to be decoded from the base layer, and that the viewing zone ZV is also a sub-picture region of the 360 degree image, thus the sub-picture region ZV has regions corresponding to multiple sub-pictures including sub-picture regions TE4, TE5, TE7 and TE8). 
Regarding claim 9, Biatek discloses an apparatus, comprising processing circuitry configured to: 
decode prediction information for a current picture that is a part of a coded video sequence (paragraph [136], in fig.5A, Biatek discloses the decoding of the base layer data BL[k] in that a current picture or a current 360 degree omnidirectional image is decoded by the decoding module D, wherein the prediction information is also decoded to include the residue or residual information that comprises motion information from a sequence of images and sent to the prediction module P, and also in fig.5A, in 
reconstruct one of the plurality of sub-pictures based on one or more layers associated with the one of the plurality of sub-pictures (paragraph [106], fig.3, Biatek discloses the encoded base layers BL[1] and BL[2] are decoded in a decoder embodiment for decoding the first and second views that are extracted from the 360 degree video image, and paragraph [107], Biatek discloses the enhancement layer EL is reconstructed from the information provided from the projection of the rebuilt images of the base layers for providing a geometric projection of the 360 degree video image, thus reconstructing the plurality of sub-pictures based on the base layers and the enhancement layers of the 360 degree video images, and paragraph [108], Biatek discloses the decoding of the enhancement layer EL and the rebuilding or reconstruction of the sequence of 360 degree video images), 

Regarding claim 11, Biatek discloses wherein the first sub-picture and the second sub-picture are associated with a same independent layer or dependent layer (paragraph [69], Biatek discloses that the 360 degree video image has plural views or sub-pictures that can occupy the omnidirectional image in that each sub-picture represents a region of the 360 degree video image view of the current picture or image in a sequence of images, and paragraph [73], Biatek discloses that a first and second views are extracted from the 360 degree video image for encoding base layers BL[1] and BL[2], thus the first sub-picture or the first view of the 360 degree video image is associated with a first base layer BL[1]; paragraph [106], Biatek discloses the decoding of the base layers of the 360 degree video image and paragraph [108], Biatek discloses the decoding of the enhancement layer of the 360 degree video image). 

Regarding claim 16, Biatek discloses wherein the plurality of sub-pictures includes a third sub-picture that is associated with a layer of the first sub-picture of the plurality of pictures (paragraph [154], Biatek discloses that the receiver can be adapted to decode the current zone of the 360 degree image viewed by a user, wherein paragraph [155], Biatek discloses that the viewing zone ZV is shown in fig.6A, in that the viewing zone ZV has sub-picture regions TE4, TE5, TE7 and TE8 to be decoded from the base layer, and that the viewing zone ZV is also a sub-picture region of the 360 degree image, thus there are multiple sub-picture regions that can include a first, second, third sub-picture, etc.), and a region corresponding to the first sub-picture includes a region corresponding to the third sub-picture (paragraph [154], Biatek discloses that the receiver can be adapted to decode the current zone of the 360 degree image viewed by a user, wherein paragraph [155], Biatek discloses that the viewing zone ZV is shown in fig.6A, in that the viewing zone ZV has sub-picture regions TE4, TE5, TE7 and TE8 to be decoded from the base layer, and that the viewing zone ZV is also a sub-picture region of the 360 degree image, thus the sub-picture region ZV has regions corresponding to multiple sub-pictures including sub-picture regions TE4, TE5, TE7 and TE8). 
Regarding claim 17, Biatek discloses a non-transitory computer-readable storage medium storing a program executable by at least one processor (paragraph [42], Biatek discloses implementing on a non-
decoding prediction information for a current picture that is a part of a coded video sequence (paragraph [136], in fig.5A, Biatek discloses the decoding of the base layer data BL[k] in that a current picture or a current 360 degree omnidirectional image is decoded by the decoding module D, wherein the prediction information is also decoded to include the residue or residual information that comprises motion information from a sequence of images and sent to the prediction module P, and also in fig.5A, in paragraph [140], Biatek discloses the enhancement layer EL are decoded by the decoding module D, wherein the prediction information is also decoded to include the residue or residual information that comprises motion information from a sequence of images and sent to the prediction module P), the prediction information indicating that the current picture includes a plurality of sub-pictures corresponding to different regions of the current picture (paragraph [69], Biatek discloses that the 360 degree video image has plural views or sub-pictures that can occupy the omnidirectional image in that each sub-picture represents a region of the 360 degree video image view of the current picture or image in a sequence of images, and paragraph [73], Biatek discloses that a first and second views are extracted from the 360 degree video image for encoding base layers BL[1] and BL[2], and in paragraph [106], fig.3, Biatek discloses the encoded base layers BL[1] and BL[2] are decoded in a decoder embodiment for decoding the first and second views that are extracted from the 360 degree video image, wherein paragraph [136], in fig.5A, Biatek discloses the decoding of the base layer data BL[k] in that a current picture or a current 360 degree omnidirectional image is decoded by the decoding module D, wherein the prediction information is also decoded to include the residue or residual information that comprises motion information from a sequence of images and sent to the prediction module P, and also in fig.5A, in paragraph [140], Biatek discloses the enhancement layer EL are decoded by the decoding module D, wherein the prediction information is also decoded to include the residue or residual information that comprises motion information from a sequence of images and sent to the prediction module P); and 
reconstructing one of the plurality of sub-pictures based on one or more layers associated with the one of the plurality of sub-pictures (paragraph [106], fig.3, Biatek discloses the encoded base layers BL[1] and BL[2] are decoded in a decoder embodiment for decoding the first and second views that are 
wherein the plurality of sub-pictures includes (i) a first sub-picture that is associated with a first number of layers (paragraph [69], Biatek discloses that the 360 degree video image has plural views or sub-pictures that can occupy the omnidirectional image in that each sub-picture represents a region of the 360 degree video image view of the current picture or image in a sequence of images, and paragraph [73], Biatek discloses that a first and second views are extracted from the 360 degree video image for encoding base layers BL[1] and BL[2], thus the first sub-picture or the first view of the 360 degree video image is associated with a first base layer BL[1]; paragraph [106], Biatek discloses the decoding of the base layers of the 360 degree video image and paragraph [108], Biatek discloses the decoding of the enhancement layer of the 360 degree video image), and (ii) a second sub-picture that is associated with a second number of layers that is different from the first number of layers (paragraph [69], Biatek discloses that the 360 degree video image has plural views or sub-pictures that can occupy the omnidirectional image in that each sub-picture represents a region of the 360 degree video image view of the current picture or image in a sequence of images, and paragraph [73], Biatek discloses that a first and second views are extracted from the 360 degree video image for encoding base layers BL[1] and BL[2], thus the second sub-picture or the second view of the 360 degree video image is associated with a second base layer BL[2]; paragraph [106], Biatek discloses the decoding of the base layers of the 360 degree video image and paragraph [108], Biatek discloses the decoding of the enhancement layer of the 360 degree video image).
Regarding claim 19, Biatek discloses wherein the first sub-picture and the second sub-picture are associated with a same independent layer or dependent layer (paragraph [69], Biatek discloses that the 360 degree video image has plural views or sub-pictures that can occupy the omnidirectional image in that each sub-picture represents a region of the 360 degree video image view of the current picture or . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 10, 12, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biatek (US 2020/0267411) in view of Johnson (US 2007/0189725).
Regarding claim 2, Biatek does not disclose further comprising: receiving a user selection of the one of the plurality of sub-pictures; and displaying the reconstructed one of the plurality of sub-pictures based on the user selection. 
However, Johnson teaches receiving a user selection of the one of the plurality of sub-pictures (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view); and displaying the reconstructed one of the plurality of sub-pictures based on the user selection (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view, and wherein paragraph [15], Johnson discloses the video decoder 28 and sub-picture decoder 30 are implemented for decoding and 
Regarding claim 4, Biatek does not disclose wherein the first sub-picture and the second sub-picture satisfy either (1) or (2) of the followings: (1) the first sub-picture corresponds to an entire region of the current picture, and the second sub-picture corresponds to a region that is less than the entire region; (2) the first sub-picture corresponds to a region that is less than an entire region of the current picture, and the second sub-picture corresponds to the entire region of the current picture. 
However, Johnson teaches wherein the first sub-picture and the second sub-picture satisfy either (1) or (2) of the followings: (1) the first sub-picture corresponds to an entire region of the current picture (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view, thus, Johnson discloses that one of the sub-picture corresponds to the view of an entire region of the current picture, and the PIP or picture-in-picture view corresponds to a region that is less than the entire region), and the second sub-picture corresponds to a region that is less than the entire region (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view, thus, Johnson discloses that one of the sub-picture corresponds to the view of an entire region of the current picture, and the PIP or picture-in-picture view corresponds to a region that is less than the entire region); (2) the first sub-picture corresponds to a region that is less than an entire region of the current picture (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view, thus, 
Regarding claim 5, Biatek does not disclose wherein the first sub-picture and the second sub-picture have different spatial resolutions.  However, Johnson teaches wherein the first sub-picture and the second sub-picture have different spatial resolutions (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view, thus, since Johnson discloses that the first sub-picture that corresponds to the view of an entire region of the current picture, and the second sub-picture that corresponds to the PIP or picture-in-picture view that corresponds to a region that is less than the entire region, the first sub-picture and the second sub-picture have different spatial resolutions when one of the sub-pictures is being viewed full screen has a larger spatial resolution than the other sub-picture that is viewed in the picture-in-picture view).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biatek and Johnson together as a whole for permitting the viewer/user to seamlessly select the desired view(s) of video streams available to viewer/user for viewing audio/visual data (Johnson’s paragraph [7]).

However, Johnson teaches receive a user selection of the one of the plurality of sub-pictures (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view); and display the reconstructed one of the plurality of sub-pictures based on the user selection (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view, and wherein paragraph [15], Johnson discloses the video decoder 28 and sub-picture decoder 30 are implemented for decoding and reconstructing one of the plurality of sub-pictures used for display to user/viewer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biatek and Johnson together as a whole for permitting the viewer/user to seamlessly select the desired view(s) of video streams available to viewer/user for viewing audio/visual data (Johnson’s paragraph [7]).
Regarding claim 12, Biatek does not disclose wherein the first sub-picture and the second sub-picture satisfy either (1) or (2) of the followings: (1) the first sub-picture corresponds to an entire region of the current picture, and the second sub-picture corresponds to a region that is less than the entire region; (2) the first sub-picture corresponds to a region that is less than an entire region of the current picture, and the second sub-picture corresponds to the entire region of the current picture. 
However, Johnson teaches wherein the first sub-picture and the second sub-picture satisfy either (1) or (2) of the followings: (1) the first sub-picture corresponds to an entire region of the current picture (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is 
Regarding claim 13, Biatek does not disclose wherein the first sub-picture and the second sub-picture have different spatial resolutions.  However, Johnson teaches wherein the first sub-picture and the second sub-picture have different spatial resolutions (paragraph [35], Johnson discloses that a viewer or 
Regarding claim 18, Biatek does not disclose further comprising: receiving a user selection of the one of the plurality of sub-pictures; and displaying the reconstructed one of the plurality of sub-pictures based on the user selection. 
However, Johnson teaches receiving a user selection of the one of the plurality of sub-pictures (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view); and displaying the reconstructed one of the plurality of sub-pictures based on the user selection (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view, and wherein paragraph [15], Johnson discloses the video decoder 28 and sub-picture decoder 30 are implemented for decoding and reconstructing one of the plurality of sub-pictures used for display to user/viewer). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biatek and Johnson together as a whole for permitting the viewer/user to 
Regarding claim 20, Biatek does not disclose wherein the first sub-picture and the second sub-picture satisfy either (1) or (2) of the followings: (1) the first sub-picture corresponds to an entire region of the current picture, and the second sub-picture corresponds to a region that is less than the entire region; (2) the first sub-picture corresponds to a region that is less than an entire region of the current picture, and the second sub-picture corresponds to the entire region of the current picture. 
However, Johnson teaches wherein the first sub-picture and the second sub-picture satisfy either (1) or (2) of the followings: (1) the first sub-picture corresponds to an entire region of the current picture (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view, thus, Johnson discloses that one of the sub-picture corresponds to the view of an entire region of the current picture, and the PIP or picture-in-picture view corresponds to a region that is less than the entire region), and the second sub-picture corresponds to a region that is less than the entire region (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view, thus, Johnson discloses that one of the sub-picture corresponds to the view of an entire region of the current picture, and the PIP or picture-in-picture view corresponds to a region that is less than the entire region); (2) the first sub-picture corresponds to a region that is less than an entire region of the current picture (paragraph [35], Johnson discloses that a viewer or user can select, via a button press, one of the plurality of views or sub-pictures for viewing, wherein one view can be displayed with a full screen, and the other sub-picture or view can be displayed as a PIP or picture-in-picture view in that the PIP view is smaller than the larger full screen view, thus, Johnson discloses that one of the sub-picture corresponds to the view of an entire region of the current picture, and the PIP or picture-in-picture view corresponds to a region that is less than the entire region), and the second sub-picture corresponds to the entire region of the current picture (paragraph [35], .

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Biatek (US 2020/0267411) in view of Wey (US 2016/0163023).
Regarding claim 7, Biatek does not disclose wherein the first sub-picture is associated with a plurality of dependent layers, and a first dependent layer of the plurality of dependent layers is dependent on a second dependent layer of the plurality of dependent layers.  However, Wey teaches wherein the first sub-picture is associated with a plurality of dependent layers (paragraph [158], fig.7, Wey discloses that element 711 is a base layer reception unit that receives the “base layer stream”, and element 712 is the first enhancement layer reception unit for receiving “first enhancement layer stream”, and element 713 is the second enhancement layer reception unit for receiving “second enhancement layer stream”, thus, it is clear that the “second enhancement layer stream” depends on the data from the “first enhancement layer stream”, just like the “first enhancement layer stream” depends on the “base layer stream”, thus, Wey discloses the first sub-picture obtained from the base layer is associated with a plurality of enhancement layers), and a first dependent layer of the plurality of dependent layers is dependent on a second dependent layer of the plurality of dependent layers (paragraph [158], fig.7, Wey discloses that element 711 is a base layer reception unit that receives the “base layer stream”, and element 712 is the first enhancement layer reception unit for receiving “first enhancement layer stream”, and element 713 is the second enhancement layer reception unit for receiving “second enhancement layer stream”, thus, it is clear that the “second enhancement layer stream” depends on the data from the “first enhancement layer 
Regarding claim 15, Biatek does not disclose wherein the first sub-picture is associated with a plurality of dependent layers, and a first dependent layer of the plurality of dependent layers is dependent on a second dependent layer of the plurality of dependent layers.  However, Wey teaches wherein the first sub-picture is associated with a plurality of dependent layers (paragraph [158], fig.7, Wey discloses that element 711 is a base layer reception unit that receives the “base layer stream”, and element 712 is the first enhancement layer reception unit for receiving “first enhancement layer stream”, and element 713 is the second enhancement layer reception unit for receiving “second enhancement layer stream”, thus, it is clear that the “second enhancement layer stream” depends on the data from the “first enhancement layer stream”, just like the “first enhancement layer stream” depends on the “base layer stream”, thus, Wey discloses the first sub-picture obtained from the base layer is associated with a plurality of enhancement layers), and a first dependent layer of the plurality of dependent layers is dependent on a second dependent layer of the plurality of dependent layers (paragraph [158], fig.7, Wey discloses that element 711 is a base layer reception unit that receives the “base layer stream”, and element 712 is the first enhancement layer reception unit for receiving “first enhancement layer stream”, and element 713 is the second enhancement layer reception unit for receiving “second enhancement layer stream”, thus, it is clear that the “second enhancement layer stream” depends on the data from the “first enhancement layer stream”, just like the “first enhancement layer stream” depends on the “base layer stream”, thus, Wey discloses a first dependent layer of the plurality of dependent layers is dependent on a second dependent layer of the plurality of dependent layers).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Biatek and Wey together as a whole for providing high quality resolution images for viewing at the display terminal (Wey’s paragraph [7]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488